DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 10/4/2021.
Amendment to the claims 19-20, acknowledged and accepted, the 35 U.S.C. 101 rejection therefore has been withdrawn.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed 10/4/2021, with respect to the rejection of claims 1-20, have been fully considered and as a result of stated amendment in the instant case, the claims are now indicated as allowable.  The rejection of claims 1-20, has been withdrawn. 
Claims 1-20 are allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  Amended claim is allowable over the prior art references.  The closest prior art being the combination of references used in the previous rejections, include Kerai (2017/0347228), Kholaif et al (2011/0111726), Dafre' (2015/0304483), and Twitchell (2010/0219939).  The claims are allowable over the prior art of record since the cited reference taken either individually or in combination neither teaches nor renders obvious an encoder encoding a series of symbols the encoder comprising in combination with other claimed limitation as a whole features for detecting an association event between the first mobile tag and the second mobile tag based on a comparison of proximity of the first location information and the second location information and detection of association event wherein the indication comprises a visual, audible or tactile indication.  Claims 2-16, 18, 20, further limit allowable claims 1, 17, 19, and therefore are also allowable.
It is noted that the prior art, Kerai, discloses mobile tag and a processing system including a processor, a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations. 
	Prior art Kholaif discloses neighbor mobile device responds to an emergency location request by sending its user identity and location information to the requested mobile device, detecting an association event between the first mobile tag and the second mobile tag based on a comparison of the first location information and the second location information initiating an indication at the first mobile tag representing the association event and determining whether to associate the first mobile tag and the second mobile tag based on an association.
	Dafre' discloses second mobile tag is coupled to a vehicle, and wherein the detecting the association event comprises determining that the vehicle is stationary.
	Twitchell discloses wherein the operations further comprise detecting a disassociation event.
	The closest prior art, Kerai, Kholaif, Dafre’ and Twitchell disclose features noted above in combination with other claimed limitations mobile tag detection and operation for wireless messaging, either singularly or collectively, fail to anticipate or render the above allowable features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571)272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632